Citation Nr: 0844874	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
right knee with degenerative arthritis, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as non-compensably (zero percent) 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

It is unclear from the record how these increased rating 
issues came to be adjudicated by the RO because there is no 
evidence that the veteran submitted claims for increased 
ratings, and there is no medical evidence of record 
suggesting that either of these service-connected 
disabilities had increased in severity.  See 38 C.F.R. 
§ 3.157(b)(1) (2008).  However, because they were adjudicated 
by the RO, and because the veteran has appealed the denial, 
they are now before the Board.  

Because of conflicting medical evidence in the record, the 
Board will remand the spine claim in order to afford the 
veteran another examination to determine the true level of 
disability resulting from his service-connected spine 
disability.  


FINDING OF FACT

The veteran's right knee disability causes no instability or 
subluxation, and the veteran has a normal range of motion.  




CONCLUSION OF LAW

The criteria for an increased rating for the veteran's right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes, 5003, 
5257, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2007.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Here, while 
the VCAA notification to the veteran did not specifically 
inform him that evidence supporting an increased rating claim 
should show the effect that any worsening has on his daily 
life, the evidence of record shows that, by his statements to 
VA examiners, the veteran had actual knowledge of that.  See 
Sanders v. Nicholson, 487 F.3d 881, 887 (2007).  For example, 
in the course a September 2004 examination, the veteran 
reported to his examiner that his knee disability does not 
limit him from his daily walking, and also reported that he 
is independent with his daily activities.  Similarly, the 
report of an April 2007 neurology consultation shows that the 
veteran, retired from his job as a postmaster, described the 
effects that his disabilities had on daily activities such as 
mowing his lawn and using a grass trimmer, and also noted 
that he walked a mile each day.  It is clear that the veteran 
understood that evaluation of his disabilities includes their 
impact on his normal daily activities, and not just his 
employment.  In light of the foregoing, the Board finds that 
the notice error did not affect the essential fairness of the 
adjudication.  Sanders, supra.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  The Board notes that the veteran identified three 
doctors who had treated him for his disabilities.  However, 
despite the fact that the veteran was twice provided with 
multiple VA Forms 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
there is no evidence that the veteran ever returned completed 
and signed forms, which are necessary in order for the RO to 
obtain private medical records identified by the veteran.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to 
assist is not a one-way street; a veteran cannot passively 
wait for help where he may or should have information 
essential in obtaining evidence).  There is of record one 
letter, dated in March 2008, from one of the veteran's 
chiropractors, which will be discussed in the decision below.  
The Board notes that the veteran has waived RO consideration 
of this newly received evidence from the chiropractor.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  VA has no duty to inform or assist 
that was unmet. 

The veteran was service connected for his right knee 
disability in 1972, rated as 10 percent disabling based on a 
finding of instability of the knee.  Of record are reports of 
VA examinations that address the knee increased rating issue.  
The veteran was afforded a general medical examination in 
September 2004.  Examination revealed mild varus alignment of 
the knees.  There was no effusion present.  The veteran was 
tender to palpation in the medial compartment.  The knees 
were stable to varus/valgus, Lachman's, and posterior drawer.  
Range of motion was from zero to 140 degrees bilaterally.  X-
rays of the right knee revealed tricompartmental 
osteoarthritis.  

The veteran was afforded a VA examination, which included the 
knees, in August 2007.  The examiner reported that range of 
motion of the knees was normal bilaterally with extension to 
zero degrees and flexion to 140 degrees, with no limitation 
on repetitive motion.  There was no popping or clicking, and 
collateral ligaments were found to be stable to varus/valgus 
stress.  Drawer and McMurray tests were negative.  There was 
full motor strength in the right lower extremity with flexion 
and extension of the knee, and no unusual shoe wear was 
appreciated.  The veteran had a normal gait.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has found that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.   

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's right knee disability.  

The veteran's right knee disability was evaluated utilizing 
the criteria found at Diagnostic Code 5257, other impairment 
of the knee.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, 
a 10 percent rating is for application when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is for application when there is moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
for application when there is severe recurrent subluxation or 
lateral instability.  

Here, the only competent and relevant medical evidence of 
record since the original service connection claim was 
adjudicated consists of the reports of the September 2004 and 
August 2007 examinations discussed above.  Neither 
examination reported any instability or subluxation.  An 
increased rating under Diagnostic Code 5257 is therefore not 
warranted by the competent medical evidence of record.  

The Board has considered whether other diagnostic codes 
related to disabilities of the knee might allow for a higher 
disability rating, but finds none.  Diagnostic Code 5256 is 
inapt because there is no evidence of ankylosis of the knee.  
Diagnostic Code 5259 is not for application because there is 
no evidence of dislocated semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 are inapt because motion, both in flexion 
and extension, is shown to be completely normal.  Diagnostic 
Code 5262 is also not for application because there is no 
evidence of nonunion or malunion of the tibia and fibula.  

As noted on the title page, the veteran's right knee 
disability has been characterized as instability with 
degenerative arthritis.  Arthritis is rated under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.  In accordance with Diagnostic 
Code 5003, degenerative arthritis is to be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Id.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, as is the case here, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  In the 
absence of limitation of motion, a 10 percent rating is for 
application with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups; a 20 percent 
rating is for application with x-ray evidence of involvement 
of two or more major joints or two or more minor joints 
groups, with occasional incapacitating exacerbations.  Id.  
Because this disability involves only one major joint, the 
right knee, and with no evidence of any incapacitating 
exacerbations, in the absence of limitation of motion a 10 
percent rating is also the highest rating available under 
Diagnostic Code 5003.   

In sum, having considered all of the credible and probative 
medical evidence of record, the Board finds that the 
veteran's disability picture as regards his service-connected 
right knee disability more nearly approximates the criteria 
required for the currently assigned 10 percent rating and 
that an increased rating is not warranted.  


ORDER

Entitlement to an increased rating for instability of the 
right knee with degenerative arthritis, currently rated as 10 
percent disabling, is denied.  


REMAND

Regarding the spine rating issue, the Board notes that the 
August 2007 VA examination found normal curvature and normal 
appearance, and no fixed deformities or postural 
abnormalities.  There was tenderness to palpation over the 
right sacroiliac joint.  Range of motion of the veteran's 
spine was reported as completely normal, with flexion to 90 
degrees, extension to 30 degrees, and rotation and lateral 
extension all to 30 degrees bilaterally.  The examiner noted 
that there was no limitation or pain on repetition of range 
of motion, and no guarding or muscle spasms on examination.  
Neurologically there was normal sensation with no motor 
deficits.  

As noted, there is of record a March 2008 letter from the 
veteran's chiropractor, H.S., D.C.  Dr. S. noted that the 
veteran complains of bilateral leg pain, low back pain with 
stiffness and weakness, and muscle spasms.  Dr. S. noted that 
an orthopedic examination revealed what he described as "a 
severe restriction of motion of the dorso-lumbar spine," but 
he did not provide any details, such as degrees of range of 
motion or limitation.  

Because the chiropractor's assessment that the veteran has 
"a severe restriction of motion of the dorso-lumbar spine" 
is completely at odds with the findings of the VA examination 
less than one year earlier, which showed completely normal 
range of motion of the spine, the Board must remand in order 
to afford the veteran with another examination of the spine 
to determine the actual degree of disability imposed by his 
spine disability, and particularly to ascertain whether the 
latter evaluation accurately reflected worsening since he 
2007 VA examination.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the VCAA is completed.  
Specifically, the AOJ should notify the 
claimant that, to substantiate a claim 
for an increased rating, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on both 
the claimant's employment and his daily 
life should be submitted.  Vazquez-
Flores, 22 Vet. App. at 43-44.  

The veteran should also be offered 
another opportunity to submit 
authorizations for release of complete 
private medical records (not just 
summaries) from the three doctors 
previously identified by the veteran.  

2.  After the above-requested development 
is accomplished, the veteran should be 
afforded another VA spine examination to 
determine the current level of disability 
associated with his service-connected 
lumbosacral strain.  All indicated tests 
should be conducted and those reports 
should be incorporated into the 
examination and associated with the 
claims file.  All functional losses due 
to pain, weakness, fatigability, etc., 
should be equated with additional loss of 
motion (beyond that shown clinically).  
Other disabling manifestations, such as 
any muscle spasm, and their effects on 
function should also be detailed.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


